


Exhibit 10.9
Schedule of Board Fees




The Compensation Committee and Board of Directors of Lakeland Financial
Corporation adopted the following fee schedule effective January 1, 2012:
 
Annual Director Retainer:
 
$
25,000
     
Annual Audit Committee Chairman Retainer:
 
$
35,000
     
Annual Lead Director and Compensation Committee Chairman Retainer:
 
$
35,000
     
Annual Governance Committee Chairman Retainer:
 
$
30,000
     
Annual Corporate Risk Committee Chairman Retainer
 
$
30,000
     
Board Meeting Fee:
 
$
1,000
 
per meeting
 
Committee Meeting Fee:
 
$
800
 
per meeting
 
Annual stock grant:
   
1,250
 
shares
 

